Title: From George Washington to Robert Lewis, 7 March 1793
From: Washington, George
To: Lewis, Robert



Dear Sir,
Philadelphia March 7th 1793.

I have received your letters of the 4th & 9th of Jany in answer to mine of the 23d of Decr.
I would not have you seek—at least apparently—Major Harrison; but if you should, or could conveniently fall in with him soon, and without forcing the conversation, talk to him again on the Subject of his land adjoining me, & extract any thing farther from him on the subject thereof that might be useful to me I should be glad to know it. The enclosed letter to Mr Whiting from Mr Chichester—the only person except Thomson Mason his Son in law (who also has poor tenanted land adjoining Harrisons should become so) that can, in my opinion step forward as a competetor, Shews his ideas of the value of it: but altho’ this may be the intrinsic worth, yet, circumstances considered, I would give more for it, if it is unincumbered with leases than what is there mentioned, or, I would give, by way of exchange, Lands in Ketucky for it.
I expect to be at Mount Vernon before the 5th of April—& shall, probably, take Fairfax Court (which I believe is on the 15th of that month) on my way back to this City. Between these dates, if Mr Harrison wd call upon me—at Mount Vernon with his papers—the bargain, if made at all, might soon be concluded.
I cannot as I expect to take the meeting of the Commissioners of the Federal District at George Town (about the first of April) well be at home before the 5th of that month; nor will public business allow me to stay there longer than the 15th. The last being necessary on acct of the Will of my deceased Nephew Majr Washington; which, I expect, will be proved at that time. The first on the business of the New City. I shall come home alone, merely for the purposes abovementi[on]ed and to look into some matters of my own which Require attention.
My best wishes attend Mrs Lewis in which your Aunt joins me—and I am—Your sincere friend and Affectionate Uncle

Go: Washington


P.S. Return the enclosed Letter to me.

